Case: 18-12139   Date Filed: 09/04/2020   Page: 1 of 34



                                                                     [PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-12139
                       ________________________

                    D.C. Docket No. 1:17-cv-23749-PAS



MSP RECOVERY CLAIMS, SERIES LLC,

                                                           Plaintiff - Appellant,

                                  versus

ACE AMERICAN INSURANCE COMPANY,

                                                         Defendant – Appellee.

                       ________________________

                             No. 18-12149
                       ________________________

                    D.C. Docket No. 1:17-cv-23841-PAS



1:17-cv-23841-PAS

MSP RECOVERY CLAIMS, SERIES LLC,
a Delaware entity,

                                                           Plaintiff - Appellant,

                                  versus
           Case: 18-12139   Date Filed: 09/04/2020   Page: 2 of 34



AUTO-OWNERS INSURANCE COMPANY,
a foreign profit corporation,
                                                       Defendants - Appellees,

__________________________________________________________________
____________________

1:17-cv-24066-PAS

MSP RECOVERY CLAIMS, SERIES LLC,
a Delaware entity,
                                                           Plaintiff - Appellant,

                                  versus

OWNERS INSURANCE COMPANY,
a foreign profit corporation,
                                                         Defendant - Appellee.

__________________________________________________________________
____________________

1:17-CV-24068-PAS

MSP RECOVERY CLAIMS, SERIES LLC,
a Delaware entity,
                                                           Plaintiff - Appellant,

                                  versus

SOUTHERN-OWNERS INSURANCE COMPANY,
a foreign profit corporation,

                                                 Defendant - Appellee.
__________________________________________________________________
____________________

1:17-cv-24069-PAS

MSP RECOVERY CLAIMS, SERIES LLC,

                                     2
              Case: 18-12139    Date Filed: 09/04/2020   Page: 3 of 34



a Delaware entity,
                                                               Plaintiff - Appellant,

                                      versus

AUTO-OWNERS INSURANCE COMPANY,
a foreign profit corporation,
                                                             Defendant - Appellee.

                           ________________________

                                 No. 18-13049
                           ________________________

                      D.C. Docket No. 1:17-cv-23628-KMW


MSP RECOVERY CLAIMS, SERIES LLC,
a Delaware entity,

                                                            Plaintiff - Appellant,

                                      versus

TRAVELERS CASUALTY AND SURETY COMPANY,
a foreign profit corporation,

                                                             Defendant - Appellee.

                           ________________________

                                 No. 18-13312
                           ________________________

                      D.C. Docket No. 1:17-cv-22539-KMW

MSPA CLAIMS 1, LLC,
a Florida profit corporation,

                                                               Plaintiff - Appellant,

                                         3
                Case: 18-12139      Date Filed: 09/04/2020       Page: 4 of 34




                                            versus


LIBERTY MUTUAL FIRE INSURANCE COMPANY,
a Foreign profit corporation,

                                                                      Defendant - Appellee.

                              ________________________

                     Appeals from the United States District Court
                         for the Southern District of Florida
                            ________________________

                                    (September 4, 2020)

Before JORDAN, JILL PRYOR, and WALKER, ∗ Circuit Judges.

WALKER, Circuit Judge:

       MSP Recovery Claims, Series LLC (MSPRC), and MSPA Claims 1, LLC

(MSPA), collection agencies and Plaintiffs here, appeal from dismissals with

prejudice of their claims against ACE American Insurance Company, Auto-Owners

Insurance Company, Southern-Owners Insurance Company, Owners Insurance

Company, Travelers Casualty and Surety Company, and Liberty Mutual Fire

Insurance Company (collectively, Defendants). Plaintiffs sought double damages

against Defendants under the Medicare Secondary Payer Act. Plaintiffs alleged that

actors within the Medicare Advantage system, including Medicare Advantage


∗The Honorable John M. Walker, Jr., Circuit Judge for the United States Court of Appeals for the
Second Circuit, sitting by designation.

                                               4
              Case: 18-12139      Date Filed: 09/04/2020   Page: 5 of 34



Organizations (MAOs) and various “downstream actors” that contracted with

MAOs, had assigned their Medicare Secondary Payer Act claims to Plaintiffs for

collection. The district court dismissed Plaintiffs’ cases, now consolidated on

appeal, after finding that (1) some of Plaintiffs’ alleged assignments, including those

from MAOs, were invalid and (2) Plaintiffs’ downstream-actor assignors fell outside

the ambit of the Medicare Secondary Payer Act’s private right of action and thus

could not confer statutory standing on Plaintiffs through an assignment. On appeal,

Plaintiffs primarily argue that their downstream-actor assignors could access the

private right of action and had rights to assign under the Medicare Secondary Payer

Act. MSPRC individually argues that the district court erred in dismissing its claims

based on an alleged assignment from an MAO with prejudice because dismissals

based on defects in an assignment are not decisions on the merits and must be entered

without prejudice. And MSPA argues that all of its assignments were valid. We

agree with Plaintiffs on all issues.

      Accordingly, we VACATE the dismissals of Plaintiffs’ claims based on

assignments from downstream actors, REMAND those claims for further

proceedings consistent with this opinion, and MODIFY the dismissals of MSPRC’s

claims based on its alleged assignment from an MAO to be without prejudice.




                                           5
              Case: 18-12139    Date Filed: 09/04/2020    Page: 6 of 34



                                              I

      Plaintiffs are collection agencies that specialize in recovering funds on behalf

of various actors in the Medicare Advantage system. By way of background, the

Medicare Advantage system is a public-private health insurance system that runs

parallel to Medicare.      The Medicare Advantage system allows Medicare

beneficiaries to opt into private health insurance plans offered by Medicare

Advantage Organizations (MAOs) that provide coverage in excess of the coverage

provided by Medicare.     To operate more nimbly and to better compete with

Medicare, some MAOs contract with smaller organizations, like independent

physician associations, that have closer connections to local healthcare providers.

These smaller organizations, or “downstream” actors, are also a part of the Medicare

Advantage system and are central to the present case.

      Plaintiffs’ primary tool for recovering funds is the Medicare Secondary Payer

Act. Generally speaking, the Act established that Medicare—and, as an extension

of Medicare, the Medicare Advantage system—should not bear the costs of medical

procedures that are already covered by a “primary payer,” or other insurer such as a

provider of workers’ compensation insurance or automobile insurance. (Plaintiffs

allege that Defendants are all primary payers.) Under the Act, Medicare and MAOs

still can, as a stopgap measure, make a “conditional payment” to cover their

beneficiaries’ medical bills when the primary payer “cannot reasonably be expected

                                          6
              Case: 18-12139   Date Filed: 09/04/2020     Page: 7 of 34



to make payment with respect to such item or service promptly.”            42 U.S.C.

§§ 1395y(b)(2)(B)(i), 1395w-22(a)(4).    If Medicare or an MAO has made a

conditional payment, and the primary payer’s “responsibility for such payment” has

been “demonstrated,” as by a judgment or settlement agreement, the primary payer

is obligated to reimburse Medicare or the MAO within 60 days.             42 U.S.C.

§§ 1395y(b)(2)(B)(ii), 1395w-22(a)(4).       When a primary payer fails to do so,

Medicare can seek “double damages,” or twice the amount of the conditional

payment, from the primary payer under the Medicare Secondary Payer Act’s right

of action for the government at 42 U.S.C. § 1395y(b)(2)(B)(iii). In Humana Med.

Plan v. Western Heritage Insurance Co., this circuit held that MAOs (and their

assignees) likewise can seek double damages under 42 U.S.C. § 1395y(b)(3)(A), the

Medicare Secondary Payer Act’s private right of action. 832 F.3d 1229 (11th Cir.

2016). Humana and this circuit’s other case law to date, however, are silent on

whether downstream actors that contract with MAOs, and in effect make conditional

payments pursuant to those contracts, can seek double damages under the Act’s

private right of action.

      Here, Plaintiff MSPRC alleged that it held an assignment of Medicare

Secondary Payer Act claims against several of the defendants from an MAO. And

both Plaintiffs alleged that they held assignments of claims against others of the

defendants from various contractors of MAOs.            Plaintiffs alleged that these


                                         7
             Case: 18-12139     Date Filed: 09/04/2020      Page: 8 of 34



downstream assignors had contracted with MAOs to fully cover beneficiaries’ costs

in exchange for a set capitation fee.        Pursuant to these contracts, Plaintiffs’

downstream actors allegedly directly made conditional payments for MAOs or

reimbursed MAOs for their conditional payments.

      The following took place before the district court:

      A. ACE Claims

      As is relevant to this appeal, MSPRC presented two representative claims in

its case for reimbursement against ACE American Insurance Company (ACE).

These claims were for medical expenses that MSPRC alleged were directly charged

to and paid by Hygea and Health Care Advisor Services, management services

organizations that contract with MAOs to assist in providing healthcare and

administrative services to beneficiaries. MSPRC’s third amended complaint alleged

that these downstream actors, pursuant to their contracts with MAOs, “made

conditional payments on behalf of [beneficiaries] to cover accident-related

expenses” that should have been covered by ACE as the primary payer. ACE D.E.

36 at 2.

      The district court (Patricia A. Seitz, J.) dismissed MSPRC’s claims against

ACE after concluding that non-MAO downstream actors, like Hygea and Health

Care Advisor Services, cannot access the Medicare Secondary Payer Act’s private

right of action that allows MAOs to seek double damages. MSP Recovery Claims,


                                         8
              Case: 18-12139      Date Filed: 09/04/2020   Page: 9 of 34



Series LLC v. ACE Am. Ins. Co., No. 17-cv-23749, 2018 WL 1547600, at *8 (S.D.

Fla. Mar. 9, 2018). Having allowed MSPRC to amend its complaint numerous times,

the district court entered its dismissal with prejudice.

      B. Auto-Owners Claims

      MSPRC presented five representative claims for reimbursement in its case

against Auto-Owners Insurance Company, Southern-Owners Insurance Company,

and Owners Insurance Company (collectively, Auto-Owners). These claims were

for medical expenses allegedly paid by Health First Administrative Plans, Inc.

(HFAP) and Verimed IPA, LLC (Verimed).

      MSPRC alleged that HFAP is an MAO, even though Health First Health

Plans, Inc. (Health First), a related company that is not HFAP, contracted directly

with Medicare to be a part of the Medicare Advantage system. In support of its

allegation, MSPRC submitted an affidavit from Michael Keeler, the Chief Operating

Officer of both HFAP and Health First. The Keeler affidavit explained that “HFAP

had and continues to have authority to manage and act on behalf of Health First

Health Plan, Inc. with respect to all financial assets, including the Assigned Claims.”

Auto-Owners D.E. 60-1 at 1. It further explained that “HFAP, on behalf of Health

First Health Plans, Inc., entered into a Recovery Agreement . . . whereby HFAP

assigned to MSP Recovery all right, title, interest in and ownership of the Assigned

Claims.” Id. The affidavit included an agreement between HFAP and Health First,


                                           9
             Case: 18-12139     Date Filed: 09/04/2020   Page: 10 of 34



which shows that the two companies have the same parent company, that HFAP

“shall act as the general, administrative and financial manager” of Health First, that

HFAP shall engage in “oversight with respect to the management of the assets of”

Health First, that HFAP has the authority to deposit Health First funds and make

payments on behalf of Health First, and that HFAP shall provide Health First with

“[c]onsultation and assistance with . . . legal affairs” and with “risk management and

compliance” services, as reasonably required. Id. at 4–5.

      Verimed is an independent physician association that serves as an

intermediary between an MAO and medical service providers. MSPRC alleged that

Verimed, under its contract with its MAO, “is required to completely pay for

whatever accident-related medical expenses are incurred” by a beneficiary.

Auto-Owners D.E. 48 at 11. As described, Verimed reimbursed its MAO for

conditional payments. Id. at 22 (“[The MAO] paid $155.68 for the accident-related

expenses and, pursuant to their arrangement, required Verimed to fully reimburse

and pay for those medical expenses.”).

      The district court (Patricia A. Seitz, J.) dismissed MSPRC’s claims against

Auto-Owners after determining that HFAP was not an MAO, that MSPRC did not

hold any assignments from an MAO, and that non-MAOs like HFAP and Verimed

cannot access or assign a claim under the Medicare Secondary Payer Act’s private

right of action. MSP Recovery Claims, Series LLC v. Auto-Owners Ins. Co., Nos.


                                         10
             Case: 18-12139     Date Filed: 09/04/2020   Page: 11 of 34



17-cv-23841, 17-cv-24069, 17-cv-24066, & 17-cv-24068, 2018 WL 1953861, at *6

(S.D. Fla. Apr. 25, 2018).     Having allowed MSPRC to amend its complaint

numerous times, the district court entered its dismissal with prejudice.

      C. Travelers Claims

      MSPRC did not present any representative claims in its case for

reimbursement against Travelers Casualty and Surety Company (Travelers).

Instead, it alleged that it “holds, and otherwise owns the rights and interests to,

claims that have been processed for items and/or services pertaining to Medicare

Beneficiaries for which the Defendant is the primary payer.” Travelers D.E. 20 at

12. MSPRC made this allegation on the basis that Travelers had “reported some or

all of [its] cases to [an agency within the Department of Health and Human Services]

admitting it has primary payer responsibility.” Id. MSPRC asserted that, pursuant

to the Health Insurance Portability and Accountability Act (HIPAA), the names of

the beneficiaries and their corresponding MAOs could be provided to Travelers

“upon execution of a qualified protective order.” Id. at 11 n.8.

      MSPRC later indicated that its claims regarded medical expenses paid by

HFAP, which it alleged was an MAO. See MSP Recovery Claims, Series LLC v.

Travelers Cas. and Sur. Co., No. 17-23628, 2018 WL 3599360, at *3 (S.D. Fla. June

21, 2018). MSPRC submitted the same Keeler affidavit that was submitted in the

Auto-Owners case.       Citing the opinion dismissing MSPRC’s claim against


                                         11
             Case: 18-12139     Date Filed: 09/04/2020   Page: 12 of 34



Auto-Owners, the district court (Kathleen M. Williams, J.) found that HFAP was

not an MAO, that MSPRC did not hold any assignments from an MAO, and that

HFAP categorically could not access the Medicare Secondary Payer Act’s private

right of action. Id. at *4. Here, too, the district court dismissed MSPRC’s claims

against Travelers with prejudice.

      D. Liberty Claims

      As is relevant on appeal, MSPA presented two representative claims in its

case against Liberty Mutual Fire Insurance Company (Liberty). These claims

regarded medical expenses allegedly paid by Florida Healthcare Plus (FHCP) and

the Interamerican Medical Center Group, LLC (IMC).

      In its third amended complaint, MSPA alleged that FHCP “made conditional

payments” that should have been reimbursed by Liberty. Liberty D.E. 49 at 5.

MSPA dropped its allegation that FHCP was an MAO, instead arguing that, “[i]n

addition to MAOs, first-tier and downstream entities also suffer damages.” Id. at

21. On April 15, 2014, FHCP executed a contract with La Ley Recovery that

conveyed to the latter FHCP’s right “to recover costs already paid” for beneficiaries

from the appropriate primary payers. Liberty D.E. 49-8 at 2. In exchange, La Ley

Recovery would provide FHCP with 50% of the claims collected. The term of the

contract was for one year, with an automatic renewal for an additional year. The

contract empowered La Ley Recovery to “assign the Agreement in whole or in part


                                         12
             Case: 18-12139    Date Filed: 09/04/2020   Page: 13 of 34



but the assignee must be approved by [FHCP].” Id. at 3. La Ley Recovery then

assigned the rights it had acquired to MSPA. In its third amended complaint, MSPA

alleged that FHCP approved the assignment. Liberty D.E. 49 at 11. On December

10, 2014, the Florida Department of Financial Services was appointed FHCP’s

receiver. As FHCP’s receiver, the Department of Financial Services wrote to La

Ley Recovery to cancel its contract and subsequently filed a petition to enjoin La

Ley Recovery and MSPA from pursuing their recovery rights. After MSPA had

filed the present litigation, however, the Department of Financial Services

recognized the validity of FHCP’s contract with La Ley Recovery pursuant to a

settlement agreement.

      MSPA also alleged that IMC, a management services organization, contracted

with MAOs “to manage and provide healthcare services and absorb the risk of

[financial] loss” for a defined population of beneficiaries. Liberty D.E. 58-2 at 3.

IMC “irrevocably assign[ed] all of [its] rights” to seek double damages from primary

payers to MSPRC, Liberty D.E. 49-14 at 9, which in turn assigned those rights to

MSPA, id. at 2. In its third amended complaint, MSPA alleged that MSPRC’s

assignment to MSPA was “ministerial in nature” and thus did not require IMC’s

approval under the terms of IMC’s contract with MSPRC, id. at 12, and that, in any

event, IMC “consented to any subsequent assignment from [MSPRC] to any then-

existing or future MSP Company, which include[d] MSPA,” Liberty D.E. 49 at 14.


                                        13
             Case: 18-12139     Date Filed: 09/04/2020   Page: 14 of 34



      The district court (Kathleen M. Williams, J.) dismissed MSPA’s claims. The

district court determined that MSPA’s claim derived from the FHCP assignment was

legally deficient because the contract on which it was predicated was invalid at the

time of filing, in the period between when the Department of Financial Services

canceled FHCP’s assignment to La Ley Recovery and when the Department

concluded the settlement agreement. MSPA Claims 1, LLC v. Liberty Mut. Fire Ins.

Co., 322 F. Supp. 3d 1273, 1280–81 (S.D. Fla. 2018). The district court also found

that the FHCP and IMC assignments were legally deficient because MSPA had

failed to allege that FHCP and IMC consented to the assignments. Id. at 1280, 1282.

Additionally, the district court concluded that, even if the assignments were valid,

MSPA’s non-MAO assignors were categorically unable to access the Medicare

Secondary Payer Act’s private right of action. Id. at 1283. Having allowed MSPA

to amend its complaint numerous times, the district court entered its dismissal with

prejudice.

                                        ***

      On appeal, we must address a series of issues raised by the following

arguments: Plaintiffs argue (1) that the district court misapprehended the scope of

the Medicare Secondary Payer Act’s private right of action and therefore

erroneously dismissed their claims on the basis that the assignments supporting those

claims were not from MAOs but were from downstream actors.                  MSPRC


                                         14
              Case: 18-12139     Date Filed: 09/04/2020    Page: 15 of 34



additionally argues (2) that the district court erred in ordering that the dismissals of

its HFAP claims be with prejudice. And MSPA argues (3) that the district court

erred in dismissing its claims after incorrectly concluding that the assignments to

MSPA were invalid. In response, Defendants present (4) a bevy of alternative bases

for affirmance, including that (a) Plaintiffs’ contracts with the downstream actors

were “mere contingency agreements” rather than assignments; (b) Plaintiffs failed

to comply with their supposed pre-suit notice requirements; and (c) there were

defects with MSPRC’s chain of assignments. We consider each of these arguments

in turn, reviewing the district court’s dismissals de novo and accepting Plaintiffs’

well-pled factual allegations as true. See MSPA Claims 1, LLC v. Tenet Fla., Inc.,

918 F.3d 1312, 1317 (11th Cir. 2019).

                                          IIA

      Because Plaintiffs’ claims (setting aside the HFAP claims) involve

assignments from non-MAOs in the Medicare Advantage system, they would be

properly dismissed if such non-MAOs are categorically barred from seeking

damages under the Medicare Secondary Payer Act. In dismissing each of Plaintiffs’

claims, the district court so interpreted the Act, concluding that only MAOs, not

downstream actors in the Medicare Advantage system, may access its private right

of action at § 1395y(b)(3)(A). On appeal, Plaintiffs argue that the district court

adopted a crabbed reading of § 1395y(b)(3)(A) and thus erred in dismissing their


                                          15
             Case: 18-12139    Date Filed: 09/04/2020   Page: 16 of 34



claims on the basis that their assignors were non-MAOs. We agree with Plaintiffs’

interpretation of § 1395y(b)(3)(A) and conclude that the district court erred by

narrowly construing this provision to categorically exclude claims by downstream

actors.

      The language establishing the private right of action reads:

            There is established a private cause of action for damages
            (which shall be in an amount double the amount otherwise
            provided) in the case of a primary plan which fails to
            provide for primary payment (or appropriate
            reimbursement) in accordance with paragraphs (1) and
            (2)(A).


42 U.S.C. § 1395y(b)(3)(A). We have previously recognized that this is a “broadly

worded provision that enables a plaintiff to vindicate harm caused by a primary

plan’s failure to meet its [Medicare Secondary Payer] primary payment or

reimbursement obligations.” Humana, 832 F.3d at 1238. And courts have generally

understood the underlying objective of § 1395y(b)(3)(A) to be “help[ing] the

government recover conditional payments from insurers or other primary payers” or

otherwise reducing the healthcare costs borne by Medicare. Stalley v. Cath. Health

Initiatives, 509 F.3d 517, 524 (8th Cir. 2007); see also Manning v. Utils. Mut. Ins.

Co., Inc., 254 F.3d 387, 397 n.8 (2d Cir. 2001) (“[W]hen Senator David

Durenberger, Republican of Minnesota, introduced President Reagan’s Medicare

proposals for 1986, which included adding a private right of action to enforce the

                                         16
             Case: 18-12139     Date Filed: 09/04/2020   Page: 17 of 34



[Medicare Secondary Payer Act], it was introduced as the President’s ‘health care

cost reduction proposals.’”).

      Consistent with the breadth of § 1395y(b)(3)(A)’s text and its cost-reduction

and efficiency goals, this circuit and others have interpreted this section to allow

recovery when the plaintiff has a connection to Medicare’s unreimbursed conditional

payment; such plaintiffs are presumed to be “in a better position,” when incentivized

with double damages, “to recover on behalf of Medicare than the government itself.”

Netro v. Greater Baltimore Med. Ctr., Inc., 891 F.3d 522, 527 (4th Cir. 2018). In

Catholic Health Initiatives, the Eighth Circuit allowed Medicare beneficiaries to

access § 1395y(b)(3)(A)’s private right of action, even when those beneficiaries’

medical bills had already been paid by Medicare. 509 F.3d at 524–25. The Eighth

Circuit explained that affording beneficiaries access to the private right of action

would incentivize them to seek damages and “pay back the government for its

outlay,” thus reducing the cost of Medicare. Id. at 525. We endorsed that holding

in Stalley ex rel. U.S. v. Orlando Regional Healthcare System, 524 F.3d 1229, 1234

(11th Cir. 2008); accord Netro, 891 F.3d at 528. And the Sixth Circuit, in Michigan

Spine & Brain Surgeons, PLLC v. State Farm Mutual Automobile Insurance Co.,

interpreted § 1395y(b)(3)(A) to allow medical care providers who have already

received conditional payments from Medicare to bring a claim for double damages

against primary payers. 758 F.3d 787, 790 (6th Cir. 2014). The Sixth Circuit


                                         17
              Case: 18-12139     Date Filed: 09/04/2020    Page: 18 of 34



implied that providers would repay Medicare with the damages from the primary

payer, thereby advancing Congress’s intent to “curb skyrocketing health costs and

preserve the fiscal integrity of the Medicare system.” Id. at 793. We endorsed that

holding in Humana. 832 F.3d at 1234–35.

      More recently, both the Third Circuit and this circuit interpreted

§ 1395y(b)(3)(A) to apply to MAOs in the Medicare Advantage system. They found

that denying MAOs access to the private right of action would “hamstring” them by

putting them at a “competitive disadvantage” relative to Medicare. In re Avandia

Mktg., Sales Practices & Prods. Liab. Litig., 685 F.3d 353, 364 (3d Cir. 2012);

Humana, 832 F.3d at 1235–38. This would thwart congressional intent with respect

to the Medicare Advantage system. In reaching their holdings, neither circuit

concluded that access to § 1395y(b)(3)(A) was limited to MAOs or otherwise

addressed downstream actors’ access to the private right of action. To the contrary,

and as we further explain below, the Third Circuit’s reasoning and our reasoning in

Humana fully support downstream actors having access.

      The only limitation that circuit courts have placed on § 1395y(b)(3)(A)’s

breadth is that it cannot be treated as a qui tam provision. In other words, a plaintiff

with no connection to Medicare or the Medicare Advantage system lacks statutory

standing to seek double damages from a primary payer. This circuit, like others, see,

e.g., Catholic Health Initiatives, 509 F.3d at 527; Stalley v. Methodist Healthcare,


                                          18
             Case: 18-12139     Date Filed: 09/04/2020   Page: 19 of 34



517 F.3d 911, 919 (6th Cir. 2008), has foreclosed qui tam suits because plaintiffs

with no connection to a conditional payment likely would not reimburse Medicare

or an MAO and thus would not advance the Medicare Secondary Payer Act’s aim of

reducing costs for Medicare or the Medicare Advantage system. Distinguishing

§ 1395y(b)(3)(A) from the qui tam provision in the False Claims Act (FCA), we

reasoned that “[t]he private plaintiff in an action under the [Medicare Secondary

Payer Act] is entitled to the entire recovery if he or she is successful, unlike under

the FCA, which apportions the recovery between the relator and the government.”

Orlando Reg’l Healthcare Sys., Inc., 524 F.3d at 1234. We further explained that

the Medicare Secondary Payer Act “provides to the government none of the

procedural safeguards to manage or direct an action which are granted to it under the

FCA.” Id.

      The central issue in our case is whether actors downstream from MAOs, who

directly make conditional payments or fully reimburse MAOs for their conditional

payments, may themselves seek double damages from primary payers under

§ 1395y(b)(3)(A). In the wake of Humana’s holding that § 1395y(b)(3)(A) is a tool

not only for preserving the solvency of the Medicare Trust Funds but also for

reducing costs in the Medicare Advantage system, we believe this to be a

straightforward inquiry.




                                         19
              Case: 18-12139     Date Filed: 09/04/2020     Page: 20 of 34



      The language of § 1395y(b)(3)(A), which has been interpreted to apply to

plaintiffs with a connection to a conditional payment, is easily read to cover

downstream actors who have borne the cost of a conditional payment and thus have

suffered damages. Furthermore, allowing downstream actors who have directly paid

beneficiaries’ medical bills or reimbursed an MAO to recoup damages would plainly

benefit the Medicare Advantage system. It would enable downstream actors to avoid

costs that, under the Medicare Secondary Payer Act, should be borne by primary

payers, not actors within the Medicare Advantage system. This, in turn, would

enable downstream actors to continue presenting attractive contracts to MAOs.

Ultimately, these attractive contracts are what enable MAOs to compete with

Medicare. Rejecting downstream actors’ access to § 1395y(b)(3)(A)’s private right

of action would jeopardize MAOs’ ability to negotiate favorable contract terms and

would pass primary payers’ statutorily-established risks and costs into the Medicare

Advantage system. Finally, rejecting downstream actors’ ability to seek double

damages would incentivize primary payers to delay making primary payments and

reimbursing conditional payments, in the hope that these costs would be permanently

passed from an MAO to a downstream actor with no recourse. Both the text and the

objective of § 1395y(b)(3)(A) support allowing downstream actors to bring suit, or

assign their right to bring suit, against primary payers.




                                          20
             Case: 18-12139     Date Filed: 09/04/2020    Page: 21 of 34



      The Department of Health and Human Services’s interpretation of

§ 1395y(b)(3)(A) further supports allowing downstream actors like Plaintiffs’

alleged assignors to bring suit, or assign their right to bring suit, against primary

payers. At our request, the Department of Health and Human Services (HHS), which

administers Medicare, oversees the Medicare Advantage system, and promulgates

regulations regarding the Medicare Secondary Payer Act, submitted an amicus brief

(to which all parties were given an opportunity to respond) on the scope of

§ 1395y(b)(3)(A). In its briefing, which considered the relevant cases, statutes,

regulatory scheme, and legislative history, HHS urged that any downstream actor

that has “actually suffered an injury because it provided or paid for care from its own

coffers and was harmed by a primary plan’s failure to provide reimbursement”

should be able to access the private right of action. HHS amicus br. at 12. We afford

HHS’s well-reasoned and considered interpretation of § 1395y(b)(3)(A) Skidmore

deference, under which “an agency’s interpretation may merit some deference

depending upon the ‘thoroughness evident in its consideration, the validity of its

reasoning, its consistency with earlier and later pronouncements, and all those

factors which give it power to persuade, if lacking power to control.’” Buckner v.

Fla. Habilitation Network, Inc., 489 F.3d 1151, 1155 (11th Cir. 2007) (quoting

Skidmore v. Swift & Co., 323 U.S. 134, 140 (1944)); see also Pugliese v. Pukka Dev.,

Inc., 550 F.3d 1299, 1305 (11th Cir. 2008) (affording Skidmore deference to agency


                                          21
              Case: 18-12139    Date Filed: 09/04/2020    Page: 22 of 34



amicus brief where “[t]he brief is thoroughly reasoned and demonstrates a high level

of consideration given to the issue; the brief thoroughly and rationally analyzes the

statute, the legislative history, and the policy implications of the statutory

interpretation”).

      In response to Plaintiffs and HHS, Defendants advance two main arguments

to counter the textual and purposive arguments in favor of affording MAOs access

to § 1395y(b)(3)(A)’s private right of action. But neither of these arguments is

persuasive. First, Defendants emphasize that § 1395y(b)(3)(A) is not a qui tam

provision. Of course this is so, but it has little bearing on whether downstream actors

that have suffered financial losses in the amount of their MAOs’ unreimbursed

conditional payments can bring suit. Such downstream actors cannot be equated to

qui tam plaintiffs who sue on behalf of the government and have no personal

financial losses.

      Second, Defendants assert that downstream actors cannot suffer injuries under

the Medicare Secondary Payer Act because they make conditional payments or

reimburse MAOs’ conditional payments pursuant to their contractual obligations,

rather than “mak[ing] statutory conditional payments on behalf of Medicare or the

MAO.”      Auto-Owners br. at 20 (emphasis added).           Defendants reason that

downstream actors “accepted [MAOs’] risk under private sub-contracts” and are

trying to “push that risk on to insurers,” who are primary payers. ACE br. at 35.


                                          22
             Case: 18-12139     Date Filed: 09/04/2020   Page: 23 of 34



Defendants’ argument is a sleight of hand; the primary payers already have that risk.

The downstream actors’ alleged injury—the payment of medical expenses that

should have been covered by a primary payer—is precisely the kind of injury that

the Medicare Secondary Payer Act was meant to remove from the Medicare and

Medicare Advantage systems. Under the Act, the risk that Defendants assert

downstream actors accept from MAOs is in fact borne by primary payers and

covered by the insurance policies they issue, not by MAOs or any party with which

they contract.

      In an attempt to bolster their argument that downstream actors’ status as

contractors of MAOs precludes their access to § 1395y(b)(3)(A)’s private right of

action, Defendants cite several cases in which various courts found that a plaintiff’s

contractual relationship was insufficient to sustain statutory standing. These cases

bear no resemblance to this case.        In American Federation of Government

Employees, Local 2119 v. Cohen, the Seventh Circuit denied statutory standing to

federal employees who challenged a procurement process based on how the resulting

award would negatively affect their job security. The Seventh Circuit found that the

employees’ asserted injury fell within the province of their job contracts, not within

that of the procurement statute, which was designed to ensure fair bid processes for

potential government contractors. 171 F.3d 460, 472 (7th Cir. 1999). In Benjamin

v. Aroostook Medical Center, the First Circuit denied statutory standing to patients


                                         23
             Case: 18-12139     Date Filed: 09/04/2020    Page: 24 of 34



of a black doctor who alleged that a medical center’s racial discrimination against

the doctor had prevented them from contracting for and receiving their desired

medical procedures. Although the doctor had statutory standing under the anti-

discrimination statute, his patients, whose interest in contracting for and receiving

medical treatment fell outside the ambit of the anti-discrimination statute, could not

sue under the statute. 57 F.3d 101, 104 (1st Cir. 1995). In both cases, the plaintiffs’

injury was far removed from the interests protected by the statute at issue. As we

have discussed, when a downstream actor bears the cost of an MAO’s conditional

payments, that downstream actor suffers an injury squarely within the ambit of the

Medicare Secondary Payer Act.

      Defendants have presented no persuasive rationale for limiting downstream

actors’ access to § 1395y(b)(3)(A)’s private right of action. The amici writing in

support of Defendants have similarly failed to persuade us that downstream actors

that fully cover MAOs’ conditional payments are situated differently from MAOs in

any material way. Therefore, and in light of the text, purpose, and persuasive agency

interpretation of § 1395y(b)(3)(A), we hold that downstream actors that have made

conditional payments in an MAO’s stead or that have reimbursed an MAO for its

conditional payment can bring suit for double damages against the primary payer.

The district court erred in dismissing Plaintiffs’ claims on the theory that, as a




                                          24
             Case: 18-12139     Date Filed: 09/04/2020   Page: 25 of 34



threshold matter, non-MAOs are categorically barred from accessing the Medicare

Secondary Payer Act’s private right of action no matter the circumstances.

                                        IIB

      MSPRC also appeals the district court’s dismissals of its HFAP claims,

insofar as those dismissals were entered with prejudice. MSPRC br. at 27. The

district court dismissed with prejudice MSPRC’s HFAP claims against

Auto-Owners and Travelers on the basis that HFAP lacked an assignment from

Health First—a recognized MAO that is tightly bound up and shares corporate

executives with HFAP. Explaining that “HFAP is not an MAO” and has “not been

assigned any rights by Health First Health Plans, Inc.,” the district court held that

HFAP, and therefore its assignee MSPRC, “lacks standing under § 1395y(b)(3)(A).”

Auto-Owners Ins. Co., 2018 WL 1953861, at *5. MSPRC argues that dismissals

based on a party’s lack of an assignment are dismissals for want of Article III

standing, not statutory standing, and that dismissal with prejudice was therefore

inappropriate. We agree with MSPRC.

      As the Seventh Circuit explained in MAO-MSO Recovery II v. State Farm

Mutual Automobile Insurance Co., a case analogous to this one, if an assignment

from HFAP “conveyed nothing” from Health First, “plaintiffs had no rights to

enforce” at all. 935 F.3d 573, 581 (7th Cir. 2019). If MSPRC had no rights to

enforce because the HFAP assignment conveyed nothing, MSPRC had no injury in


                                         25
              Case: 18-12139     Date Filed: 09/04/2020    Page: 26 of 34



fact and thus no Article III standing. See Sprint Commc’ns Co., L.P. v. APCC Servs.,

Inc., 554 U.S. 269, 289 (2008) (treating the presence or absence of a valid

assignment as an issue of Article III standing). In the absence of Article III standing,

the district court lacked jurisdiction to resolve MSPRC’s claims on the merits. See

MAO-MSO Recovery II, 935 F.3d at 581. The district court therefore could not have

dismissed MSPRC’s claims with prejudice. See id.; see also MSP Recovery Claims,

Series LLC v. QBE Holdings, 965 F.3d 1210 (11th Cir. 2020) (vacating district court

order dismissing similar claim with prejudice and directing that the dismissal be

entered without prejudice).

      Auto-Owners and Travelers contend that, even if the district court lacked

jurisdiction to resolve MSPRC’s case on the merits, the district court still had the

authority to dismiss MSPRC’s claims with prejudice because such claims were

frivolous and made in bad faith. In support of this contention, Auto-Owners and

Travelers marshal a plethora of unpublished, non-precedential Eleventh Circuit

cases affirming, as an example, a district court’s dismissal with prejudice of a

complaint that alleged “wild accusations and incredible stories” after the district

court “conclud[ed] that it did not have subject matter jurisdiction.” Gibbs v. United

States, 517 F. App’x 664, 667, 670 (11th Cir. 2013). We need not consider whether

this practice set forth in unpublished opinions is consistent with district courts’ lack




                                          26
              Case: 18-12139     Date Filed: 09/04/2020     Page: 27 of 34



of jurisdiction because we conclude, like the Seventh Circuit, that MSPRC did not

bring frivolous or bad-faith claims.

      As the Seventh Circuit noted in MAO-MSO Recovery II, the “corporate

arrangement [between HFAP and Health First] was not just complex, but . . .

freighted with overlapping names and functions.” 935 F.3d at 585. In support of its

claims here, MSPRC submitted a contract between HFAP and Health First showing

that HFAP “manage[d]” the MAO’s general, administrative, and financial affairs.

The same contract shows that HFAP was tasked, in particular, with handling the

MAO’s “legal affairs.” Michael Keeler, the Chief Operating Officer of both HFAP

and Health First, signed the assignment between HFAP and MSPRC and stated in

an affidavit that he intended for “HFAP, on behalf of Health First Health Plans, Inc.,

. . . [to] assign[] to MSP Recovery all right, title, interest in and ownership of” any

claims against primary payers. Auto-Owners D.E. 60-1 at 1. As MSPRC argues on

appeal, it was eminently reasonable for MSPRC to plead that it had a valid

assignment of claims from an MAO. Moreover, if MSPRC in fact had a defective

assignment, MSPRC was well positioned to cure the technical defect and refile its

case with the same claims. Like the Seventh Circuit, because we find that the district

court erred insofar as it dismissed MSPRC’s HFAP claims with prejudice, we order

that the district court’s dismissal be without prejudice.




                                          27
             Case: 18-12139     Date Filed: 09/04/2020   Page: 28 of 34



                                         III

      In addition to dismissing MSPA’s claims because MSPA’s assignors were

non-MAOs, the district court dismissed the claims after finding that MSPA’s

assignments were invalid. Specifically, the district court found that (1) FHCP’s

assignment was canceled when FHCP went into receivership and (2) MSPA failed

to allege, with respect to both its FHCP and IMC claims, that FHCP and IMC

approved the assignment of their rights to MSPA. On appeal, MSPA argues that the

district court erred because (1) the purported cancellation of FHCP’s assignment did

not extinguish MSPA’s vested rights and (2) MSPA’s third amended complaint did

in fact allege that FHCP and IMC had approved the assignment of their rights to

MSPA. We agree with MSPA.

      With respect to the purported cancellation of FHCP’s assignment, FHCP

executed a contract “assign[ing] all of [its] rights” under the Medicare Secondary

Payer Act to La Ley Recovery on April 15, 2014. Liberty D.E. 49-8 at 2. Because

nothing in this contract suggested that FHCP would retain an interest in its rights

with respect to these claims that were assigned under the contract or that its rights

with respect to these claims would revert to FHCP, the contract fully divested FHCP

of such rights. On February 20, 2015, La Ley Recovery executed a contract

“irrevocably assign[ing]” to MSPA “any and all” of La Ley Recovery’s “claims,

rights and causes of action set forth” in its contract with FHCP. Liberty D.E. 49-9


                                         28
             Case: 18-12139     Date Filed: 09/04/2020   Page: 29 of 34



at 1. This agreement transferred the claims under the Act that La Ley Recovery then

possessed to MSPA. That FHCP went into receivership after concluding its contract

with La Ley Recovery, and that FHCP’s receiver sought to cancel the contract, had

no effect on the chain of assignments. FHCP’s receiver had no authority to claw

back what FHCP had already irrevocably transferred. See State of Florida, ex rel.

Dep’t of Fin. Servs. v. Florida Healthcare Plus, Inc., No. 2014-CA-2762, Order

Dated Dec. 10, 2014, at 13 (Fla. 2d Cir. Ct. 2014) (giving FHCP’s receiver the

authority to “cancel[],” but not rescind, contracts); Samuel Williston & Richard A.

Lord, Williston on Contracts § 49:129 (4th ed. 1990) (“A rescission avoids the

contract ab initio, while cancellation merely terminates the policy prospectively, as

of the time the cancellation became effective.”). At most, FHCP’s receiver could

prevent La Ley Recovery, and subsequently MSPA, from acquiring new rights that

FHCP acquired after the date of the purported cancellation.

      The district court’s finding that MSPA failed to allege that it had received

consent from FHCP and IMC for its assignments is belied by the record. MSPA’s

third amended complaint plainly alleged that FHCP had approved La Ley

Recovery’s assignment to MSPA. Liberty D.E. 49 at 11. The complaint also plainly

alleged that IMC had “accepted, acknowledged, approved, and consented to”

MSPRC’s assignment to MSPA. Id. at 14. Moreover, MSPA submitted an affidavit

from a manager of IMC stating that “IMC was aware of the subsequent assignment


                                         29
             Case: 18-12139     Date Filed: 09/04/2020   Page: 30 of 34



from [MSPRC] to MSPA” and that “[n]o prior written consent was needed to

effectuate that subsequent assignment because it was ministerial in nature” under the

terms of IMC’s contract with MSPRC. Liberty D.E. 58-2 at 3. Accordingly, we find

that the district court erred in dismissing MSPA’s FHCP and IMC claims based on

the purported cancellation and validity of MSPA’s assignments.

                                         IV

      Defendants advance several alternative bases for affirmance. Across claims,

Defendants argue that (1) Plaintiffs’ contracts are “mere contingency agreements”

rather than assignments; (2) Plaintiffs failed to comply with their supposed pre-suit

notice requirements; and (3) there exist potential defects with MSPRC’s chain of

assignments. These arguments are without merit.

      With respect to their first argument, Defendants, despite claiming to do so,

see, e.g., Liberty br. at 29–30, point to no cases in which a court characterized

Plaintiffs’ contracts as contingency arrangements or collection-only agreements

rather than assignments. The one district court to consider this question was “not

persuaded” that Plaintiffs’ contracts were anything other than assignments. MSP

Recovery Claims, Series LLC v. Farmers Ins. Exchange, Nos. 17-cv-02522 & 17-

cv-02559, 2018 WL 5086623, at *12 (C.D. Cal. Aug. 13, 2018). Defendants contend

that Plaintiffs must have contingency arrangements or collection-only agreements

rather than assignments because their contracts grant the supposed assignors a


                                         30
             Case: 18-12139     Date Filed: 09/04/2020   Page: 31 of 34



contingency interest, and because the clear purpose of the contracts is to provide the

supposed assignors with recovered payments. But the Supreme Court has held that

contracts that include recovery-sharing provisions, even if they require the assignee

to “remit all litigation proceeds” to the assignor, are still properly construed as

assignments. Sprint Commc’ns, 554 U.S. at 273–85 (outlining the history of

“assignees for collection”). Defendants also argue that the fact that Plaintiffs’

contracts have termination provisions cuts against the contracts being assignments.

Although the termination provisions are curious in this context, given that an

assignor’s transferred rights would not revert after termination, this oddity alone

does not override the plain text of Plaintiffs’ contracts.       Plaintiffs’ contracts

repeatedly refer to themselves as “Assignment[s] of Claims,” see, e.g., Liberty D.E.

49-9 at 2, and include language such as, “Client hereby irrevocably assigns,

transfers, conveys, sets over and delivers to [MSPRC], or its assigns, any and all of

Client’s . . . rights and entitlements . . . to pursue and/or recover monies” from

primary payers, see, e.g., Ace D.E. 28-1 at 2. We find this language dispositive of

the fact that Plaintiffs hold assignments from various downstream actors.

      With respect to their second argument, that Plaintiffs failed to comply with

alleged pre-suit notice requirements, Defendants point to no law that obligated

Plaintiffs to submit “recovery demand letters” or otherwise provide advance notice

of their intent to bring a claim. The regulation that Defendants cite to support their


                                         31
             Case: 18-12139     Date Filed: 09/04/2020    Page: 32 of 34



argument contemplates that primary payers’ liability arises not only after the primary

payer receives a recovery demand letter but also in cases in which “the

demonstration of primary payer responsibilities is other than receipt of a recovery

demand letter.” 42 C.F.R. § 411.22. Although primary payers must have knowledge

that they owed a primary payment before a party can claim double damages under

the Medicare Secondary Payer Act, see Glover v. Liggett Grp., Inc., 459 F.3d 1304,

1309 (11th Cir. 2006); see also 42 C.F.R. § 411.24(i)(2), Plaintiffs plausibly alleged

that Defendants had such knowledge.

      Plaintiffs alleged that they chose which claims to bring by comparing their

assignors’ claims data against two sets of documents: Defendants’ filings with HHS

under 42 U.S.C. § 1395y(b)(7)–(9), which obligates insurers like Defendants to

report the claims for which they are primary payers, and certain of Defendants’

settlement agreements to which MSPRC had access. The filings with HHS evidence

Defendants’ knowledge that they owed primary payments, including the primary

payments for which Plaintiffs seek reimbursement. For the remaining claims,

Defendants’ settlement agreements with beneficiaries show, at minimum, that

Defendants had constructive knowledge that they owed the primary payments. See

United States v. Baxter Int’l, Inc., 345 F.3d 866, 903 (11th Cir. 2003) (finding that a

complaint “sufficiently alleges constructive knowledge” on behalf of the primary

payer based on the primary payer’s entry into a settlement agreement with


                                          32
                Case: 18-12139   Date Filed: 09/04/2020   Page: 33 of 34



beneficiaries). Because Plaintiffs have plausibly alleged Defendants’ actual or

constructive knowledge, we decline to adopt Defendants’ second alternative basis

for affirmance.

      Third and finally, Defendants argue that MSPRC “asserts defective (or

incomplete) assignment chains” because its proffered contracts are between

purported assignors and “series LLCs” that are affiliated with but are not themselves

MSPRC. ACE br. at 39–40. Defendants liken MSPRC to a parent corporation with

subsidiaries and note that parent corporations cannot sue on behalf of their

subsidiaries.     But Delaware law, under which MSPRC is incorporated, uses

permissive language that provides that “series may have”—but are not required to

have—“separate rights, powers or duties with respect to specified property or

obligations of [its affiliated] limited liability company.”     6 Del. C. § 18-215

(emphasis added). Depending on how MSPRC’s relationships with its affiliated

series LLCs are structured, MSPRC may have the same rights as or rights separate

from the series LLCs with respect to the assignments. Nothing in the record suggests

that MSPRC’s relationships with its series LLCs preclude MSPRC from asserting

those series LLCs’ rights. At the pleading stage, we accept as true MSPRC’s

allegation that it has the right to bring claims under the proffered contracts. As with

the previous alternative bases for affirmance, we find this third basis meritless.




                                          33
             Case: 18-12139     Date Filed: 09/04/2020   Page: 34 of 34



                                          V

      We have considered Defendants’ remaining arguments for affirmance and

find them to be without merit. For the reasons stated above, in case numbers 18-

12139 (ACE) and 18-13312 (Liberty), we VACATE the dismissals of Plaintiffs’

claims based on assignments from downstream actors and REMAND those cases

for further proceedings consistent with this opinion. In case number 18-12149

(Auto-Owners), we AFFIRM IN PART the dismissal of the Plaintiffs’ claims in

this action to the extent that they involve claims for medical expenses allegedly paid

by Health First Administrative Plans, Inc. (HFAP). We MODIFY the dismissal of

these claims to be without prejudice. We VACATE the dismissal of the plaintiffs’

remaining claims in case number 18-12149. In case number 18-13049 (Travelers),

we AFFIRM the dismissal of the Plaintiffs’ claims but MODIFY the dismissal of

these claims to be without prejudice.




                                         34